Order of the' County Court, Queens County, denying a motion coram nobis, to vacate a judgment of that court which convicted appellant, on his plea of guilty, of the crimes of burglary, third degree, and petit larceny, affirmed. The bald assertion by appellant, convicted in 1928, that he was not advised as to his constitutional rights, first advanced more than eighteen years after his conviction, when the stenographic transcripts of the proceedings upon his arraignment and sentence were no longer available, is insufficient to rebut the presumption of regularity attending such judgment, particularly in view of the proof submitted that it was the invariable custom of the County Judge then presiding to advise defendants as to their right to be represented by counsel. (Cf. People v. Bichetti, 276 App. Div. 1091, and Foster v. Illinois, 332 TJ. S. 134.) Nolan, P. J., Carswell, Johnston, Wenzel and MacCrate, JJ., concur.